[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action claiming damages for personal injuries sustained by the plaintiff, Zina Knight, has been brought against the defendant, Robin McKee, in two counts, the first of which seeks compensatory damages based on the negligent operation of the defendant's motor vehicle as alleged in the complaint, and the second count claiming double or treble damages under § 14-295
of the General Statutes. The plaintiffs motion for default against the defendant for failure to plead having been granted by the court on December 16, 1998, a hearing in damages was held on April 7, 1999. The court having reviewed the documentary evidence submitted by the plaintiff and the plaintiffs testimony, as well as the post-hearing brief submitted at the court's request, finds that judgment should enter in favor of the plaintiff against the defendant on both counts of the complaint as follows:
First Count:
      Hospital bills              $    415.00 Medical bills               $  3,157.00 Lost wages                  $    227.20 Permanent disability and pain and suffering          $ 30,000.00 ____________ Total                       $ 33,799.70
The court finds that under the Second Count which alleges willful and wanton recklessness which has been admitted by the CT Page 6172 defendant's default, the defendant's conduct in the operation of her motor vehicle justifies an award of double the compensatory damages, in the amount of $67,599.00. Kearns v. Widman,94 Conn. 257 (1919); Jack v. Scanlon, 4 Conn. App. 451 (1985).
Accordingly, judgment is entered in favor of the plaintiff against the defendant for $67,599.00. Costs are awarded in the amount of $233.40.
Harry Hammer, JTR